DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Ed Brake, during an interview on September 14, 2021, gave the Examiner an authorization to amend claims as follows:
IN THE CLAIMS
50.	(Currently Amended)  A method comprising:
establishing a connection between a user device and a source base station;
receiving, by the user device from a discovered cell, a cell identifier associated with the discovered cell and an area identifier associated with an area for the discovered cell; and
sending, by the user device to the source base station, the cell identifier and the area identifier associated with the discovered cell, wherein a format of the cell identifier for the discovered cell is associated with the area identifier for the area of the discovered cell, and wherein the format of the cell identifier is determinable based on the area identifier; 
wherein the cell identifier for the discovered cell comprises a base station identifier of a target base station, wherein a length of the base station identifier for the target base station is based on the format of the cell identifier for the discovered cell.

52.	(Cancelled)  

Allowable Subject Matter
Claims 34-51 and 53 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consider claims 34 and 42, in agreement with the Applicant's remarks filed on January 21, 2021, the prior art failed to disclose or suggest each and every limitation recited in the claimed invention when considered as a whole.  Consider claim 50, in agreement with the amendment and Applicant's remarks filed on August 27, 2021, the prior art failed to disclose or suggest each and every limitation recited in the claimed invention when considered as a whole.  None of the reference cited in prior art of record suggests the above mention claim invention as a whole. Therefore, claims 34-51 and 53 are found allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LITON MIAH/
Primary Examiner, Art Unit 2642